Citation Nr: 1612819	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1967 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that on his VA Form 9 received in July 2014, the Veteran did not indicate a desire for a Board hearing; nor did he state that he did not wish to have a Board hearing.  However, the Board notes that the Veteran was advised of his option for a Board hearing in his May 2014 Statement of the Case (SOC) as well as in the VA Form 9.  Following certification to the Board, the Veteran was also advised by the Board in May 2015 that he had 90 days from the date of the letter or until the Board issues a decision to submit additional argument or evidence.  However, to date, the Veteran has not submitted any correspondence regarding a request for a hearing.  Therefore, the Board concludes that the Veteran does not want a hearing and it may decide this appeal without affording the Veteran an additional opportunity to request a hearing.

The Board has reviewed the Veteran's claims file in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for diabetes mellitus, type II, an evaluation in excess of 30 percent for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran suffers from bilateral tinnitus for which he is assigned a 10 percent evaluation, the maximum schedular evaluation available for that disability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A July 2013 letter, which was provided to the Veteran prior to the adjudication of his present claim for an increased rating in September 2013, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claim, as well as regulations pertinent to the establishment of an effective date and of the disability rating .  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has fulfilled its duty to assist the Veteran.  Service treatment records have been obtained, and the Veteran has not identified any additional treatment records that are outstanding.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in July 2012 and July 2013.  The examiners made all required clinical findings and provided sufficient information, including discussing the severity of the Veteran's tinnitus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

The Veteran seeks an increased evaluation for his service-connected tinnitus.  Service connection for tinnitus was originally granted in an August 2012 rating decision and a 10 percent evaluation was assigned effective July 20, 2011.

Pursuant to the rating schedule, a 10 percent evaluation is assigned for tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260.  Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  A higher evaluation for tinnitus is not available.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for that disability.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Veteran's tinnitus is manifested by symptoms such as ringing in the ears, which have been described by the Veteran as a loud high-pitched ringing.  The Veteran also reported at his July 2013 VA examination that his tinnitus makes him become irritated especially when he is not using his hearing aids.  

The applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms of ringing in the ears form the exact basis of the criteria in the rating schedule.  The effects of tinnitus described by the Veteran are not so "exceptional" or unusual that they are beyond the contemplation of the rating schedule.  Rather, his description of his tinnitus is consistent with the degree of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's tinnitus for the rating period on appeal.  Moreover, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, no further discussion of 38 C.F.R. § 3.321  is required.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

Looking at the Veteran's claim for service connection for diabetes mellitus, type II, the Board notes that the RO found that while the Veteran was exposed to herbicide agents in Vietnam, a December 2012 statement from Dr. S.T. of Olongapo Healthcare Specialists showed that his diabetes was a complication of his Whipple surgery (surgery involving the pancreas) which he underwent in December 2009.  The RO found there was no evidence to show that the Veteran was diagnosed with diabetes prior to his surgery. 

The December 2012 statement from Dr. S.T. indicated that the Veteran was being treated at his facility.  While the Veteran submitted some copies of prescriptions and some lab test results, the complete treatment records have not been obtained.  Therefore, remand is necessary to obtain any outstanding records from Dr. S.T. of Olongapo Healthcare Specialists.  The Veteran also indicated on his VA Form 9 received in July 2014 that he was diagnosed and treated for diabetes prior to his Whipple surgery and advised to take oral medication and follow a restricted diet.  Therefore, remand is necessary to contact the Veteran and ask him to provide the names and addresses of any treatment providers for whom he sought treatment for diabetes prior to his surgery.  

Regarding the Veteran's claim for an increased rating in excess of 30 percent for bilateral hearing loss, the record contains a July 2011 letter which indicates that the Veteran was a client of Manila Hearing Aid Center, and had his hearing tested there.  The Veteran's July 2012 VA examination report indicates that he was last tested at Manila Hearing Aid Center in May 2012, but there are no records from Manila Hearing Aid Center in the claims file.  Therefore a remand is necessary to obtain relevant and complete private treatment records from the Manila Hearing Aid Center, including results from any audiological testing.  

In addition, the record reflects that the Veteran was last afforded a VA examination regarding his hearing loss in July 2013.  Subsequently, the Veteran indicated in his VA Form 9 received in July 2014 that "both my right and left ear are now severe and persistent since my last VA OPC Examination," and requested a new examination be conducted.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in light of the Veteran's apparent indication of a worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Finally, as the Veteran's claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until it is determined what disabilities are service-connected, and ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the service connection and increased rating claims are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file relevant private medical records from: a) Dr. S.T. of Olongapo Healthcare Specialists, and b) Manila Hearing Aid Center (including the results of all audiological testing).  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  The Veteran should also be requested to identify the name(s) and current address(es) of any private and/or VA treatment providers who have treated him for his diabetes mellitus, type II, in particular, any treatment rendered prior to his Whipple surgery in December 2009.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  All attempts to secure these records must be documented in the record.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The entire claims file must be made available to and reviewed by the examiner. 

The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85, and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz, and speech recognition scores using the Maryland CNC Test.  The objective findings and the Veteran's subjective complaints should be recorded in detail.  The VA audiologist must fully describe the functional effects caused by a hearing disability.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran an appropriate Supplemental Statement of the Case (SSOC) and give him an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


